DETAILED ACTION
This is a final Office action addressing applicant’s response 20 April 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is cancelled.
Claim 2 is pending and examined.

Proposed Claim for Allowability
The following claim has been drafted by the examiner and considered to distinguish patentably over the art of record in this application, and is presented to applicant for consideration: 

Claims 1 and 2: cancelled.

	Claim 3 (new): A rubber glove consisting of:
	 a first section configured to fit around a palm and a back of a hand and a portion of a forearm of a wearer, a first finger stall, a second finger stall, a third finger stall, a fourth finger stall and a thumb stall attached to said first section, each said finger stall and said thumb stall configured to receive a respective finger or thumb of said hand, said first section and said stalls defining a palm side portion and a back hand portion;
	said first section, said finger stalls and said thumb stall each consisting of a first scrub pad member on said palm side portion, said first scrub pad members having a first thickness, and a second scrub pad member at a juncture of each said finger stall and said thumb stall to said first section, each said second scrub pad member extending from an edge of said first scrub pad on said palm side portion to a respective one of said first scrub pads on said respective finger stalls and said thumb stall, said second scrub pad member being having a second thickness less than said first thickness.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Below is a reproduction of applicant’s claim with the examiner’s comments in bold italics.  Please see MPEP 608.01 for claim construction.

Claim 2: A rubber glove configured to cover a hand, a wrist, and forearm of a user (no transition phrase is provided; e.g., “comprising, consisting of, etc.”, so the scope of the claim cannot be determined) a palm pad that encircles the palm (lacks antecedent basis, e.g., “a palm”) of the glove. (claims are to be in one sentence only) A plurality of finger pads extending from top (lacks antecedent basis) of said palm portion for covering the user's fingers. (clams are to be in one sentence only) A cuff portion configured from the bottom (lacks antecedent basis) of said palm portion to cover a wrist and forearm. (claims are to be in one sentence only) Scrub pads being affixed to the fronts (lacks antecedent basis) of said finger stalls. The improvement to glove (lacks antecedent basis; also “the improvement” is language directed to a Jepson claim which has a specific interpretation under patent prosecution; see 37 CFR 1.75(c)): the web finger pads 6-10 not as thick as said pads 1-5 as shown in fig. 2 (this is omnibus language, and the limitations directed to the actual drawings cannot be incorporated into the actual claim language) of said drawing allowing the closing of said hand tightly around the objects being picked up.

Prior Art
Based on the subject matter provided in the claims, the examiner has no further art to cite.

Response to Arguments
Applicant provided no arguments, so the examiner reserves comment at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649